Exhibit 99.1 T604.682.3701 F 604.682.3600 Suite 400,455 Granville Street Vancouver, BC V6C 1T1 info@coralgold.com www.coralgold.com July7, 2010 Trading Symbols: TSX Venture – CLH US: OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL DRILLS 5 FT OF 0.4891 OZ/T GOLD AT ROBERTSON PROPERTY, CRESCENT VALLEY, NEVADA Coral Gold Resources Ltd. (the “Company”) is pleased to announce initial gold results from its recent RC drill program on the Triplet Gulch zone at Coral’s Robertson property, Nevada USA. The program consisted of 12 vertical 600 ft depth reverse circulation holes at 500 ft spacing.Hole locations can be viewed on Coral’s website www.coralgold.comThe program started 1 June and was completed 22 June. Coral has received gold assay results from holes CR10-1 through CR10-9.Intersections over cut off grade of 350 ppb (0.0103 oz/ton) are as follows: Hole Depth from to ft Au (ppb) Au (oz/ton) CR10-1 0 – 10 130 – 135 155 – 160 195 – 220 225 – 260 280 – 295 460 – 480 555 – 560 585 – 600 CR10-2 135 – 140 215 – 245 (includes) 235 – 240 320 – 340 360 – 370 460 – 465 510 – 520 580 – 585 CR10-3 20 – 25 285 – 295 350 – 360 490 – 495 515 – 535 585 – 595 CR10-4 10 – 15 320 – 330 500 – 505 580 – 600 Hole Depth from to ft Au (ppb) Au (oz/ton) CR10-5 105 – 110 125 – 135 310 – 325 350 – 355 390 – 395 430 – 440 480 – 485 500 – 515 585 – 595 CR10-6 320 – 325 335 – 340 CR10-7 80 – 100 (includes 95 – 100 390 – 405 570 – 575 CR10-8 60 – 65 75 – 80 185 - 210 365 – 380 515 – 550 560 – 565 CR10-9 75 – 85 (includes 75 – 80 180 – 185 385 – 390 The program was supervised and all samples were collected by Robert McCusker qualified person for NI43-101 and were fire assayed by ALS Chemex Labs using an AA finish. For more information on the Robertson Property and Coral Gold’s other Nevada projects, visit the company’s website at www.coralgold.com ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement.
